PER CURIAM: *
Alfredo Garcia, Texas prisoner # 668073, appeals the dismissal of his petition for a writ of habeas corpus challenging the revocation of his release on mandatory supervision as time-barred. The district court granted a certificate of appealability (COA) with respect to the question whether Garcia’s motion to reopen the revocation proceedings constituted “other collateral review” for purposes of 28 U.S.C. § 2244(d)(2). We need not decide this question in this case. Even if it is assumed that Garcia’s motion constituted “other collateral review,” the limitation period nevertheless expired prior to the filing of the federal habeas petition. See 28 U.S.C. § 2244(d)(1)(D). Although Garcia contends that he is entitled to equitable tolling, COA was not granted as to that question.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.